DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Escaffre et al. (9,296,176) in view of Ito et al. (2015/0328897) and Ishikura (2019/0001301).

Regarding claim 1, Escaffre teaches a printer comprising: 
a wiper (fig. 1, item 1) configured to absorb liquid comprising a laminated body (fig. 1, item 1) comprising a plurality of layers (fig. 1, top layer 2 and core layer 3) including a first layer (fig. 1, item 2) that contacts a surface to be wiped and at least a second layer (fig. 1, item 3) adjacent the first layer, the second layer configured to absorb liquid passing through the first layer from the surface to be wiped (col. 17, lines 60-65, note that the wipe disclosed can be wet or dry, and a dry wipe would absorb liquid through the first layer into the second layer),
wherein a thickness t1 of the first layer and a total thickness t2 of one or more of the layers (fig. 1, layer 3) other than the first layer satisfy relation (1) 
t1<t2          (1) (see fig. 1, note that layer 2 is not as thick as layer 3), 

wherein the first layer comprises at least one of hemp, silk, nylon, vinylon, polyester, polyurethane, polyolefin, PVA, rayon, cupro, acrylic, 
Escaffre does not teach a discharger. Ito teaches a discharger (Ito., fig. 1, item 22) comprising a nozzle surface (Ito, fig. 2, item 37) and comprising an ink (Ito, see Table 1) comprising an organic solvent (Ito, see Table 1) in an amount of more than 60% by mass of the ink (Ito, see Table 1), the discharger configured to discharge the ink from the nozzle (Ito, [0032]); and a wiper (Ito, fig. 4A, item 30) configured to wipe the nozzle surface (Ito, [0038]). It would have been obvious to one of ordinary skill in the art at the time of invention to use a wiper of the construction disclosed by Escaffre as the wiper illustrated by Ito because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Ito does not go into specifics about the structure of its wiping web, it would have been obvious to look to a reference with a specific description of how such a wiping web would be arranged as disclosed by Escaffre. 
Escaffre in view of Ito does not teach wherein the first layer has a void ratio in a range from 0.75 to 0.80. Ishikura teaches an absorbent member with an ink absorbing layer with a void ratio of 0.40 to 0.80 (Ishikura, [0004]). It would have been obvious to one of skill in the art at the time of invention to use a void ratio in the range disclosed by Ishikura for the first absorbing layer disclosed by Escaffre in view of Ito because doing 
(Note that Examiner is aware that Ishikura’s absorbent is for removing liquid from the print medium itself while Ito’s absorbent is for removing liquid from a nozzle surface. Nonetheless, Examiner maintains that it would have been obvious to apply the void ratio range disclosed by Ishikura to any ink absorbing body because doing so would allow for proper absorption of liquid).  	Furthermore, according to MPEP 2144.05, where the general conditions of a claim are present in the prior art, it is not inventive to arrive at optimum or workable ranges through routine experimentation. Here, even if Escaffre in view of Ito Ishikura did not explicitly disclose the claimed range, such a range would amount to a simple optimization of known ranges.

Regarding claim 4, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein at least one of the layers other than the first layer has a void ratio in a range from 0.80 to 0.99 (see Escaffre, fig. 1, Note that if the void ratio of the first layer 2 is taken to be 0.80, the void ratio of layer 3 is larger and thus must be greater than 0.80). 
Furthermore, according to MPEP 2144.05, where the general conditions of a claim are present in the prior art, it is not inventive to arrive at optimum or workable ranges through routine experimentation. Here, even if Escaffre in view of Ito Ishikura did not explicitly disclose the claimed range, such a range would amount to a simple optimization of known ranges.
 	Regarding claim 5, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the first layer comprises a nonwoven fabric (Escaffre, Abstract). 	Regarding claim 6, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the wiper has a thickness of from 0.1 to 3 mm (Escaffre, Table E). 	Regarding claim 7, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the ink further comprises a resin in an amount of 6% by mass or less of the ink (Ito, see Table 1). 	Regarding claim 8, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the organic solvent comprises glycol ether (Ito, [0014]). 	Regarding claim 9, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the organic solvent has a solubility parameter of 26.0 or less (Ito, [0014], Note that glycol ether meets this limitation). 	Regarding claim 10, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the ink further comprises a colorant and water (Ito, see Table 1).

Regarding claim 11, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein a first layer comprises a polyester (Escaffre, col. 13, lines 6-21). 	Regarding claim 12, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein a further layer of the plurality of layers includes rayon (Ito, [0039]). 	Regarding claim 13, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the first layer comprises a polyester, and wherein a further layer of the plurality of layers comprises rayon (see rejections of claims 12, 13, note that the claimed “a further layer of the plurality of layers” is being defined as second layer 3. In other words, if the intention of the claim is to claim a third layer, such a third layer has not been claimed. Thus, the “further” layer is being defined as the same layer as the one or more of the layers other than the first layer). 

Regarding claims 14 and 15, see the rejections of claims 1 and 4, and note that the limitations are met given the structural limitations of Escaffre and the range disclosed by Ishikura. 
Furthermore, according to MPEP 2144.05, where the general conditions of a claim are present in the prior art, it is not inventive to arrive at optimum or workable ranges through routine experimentation. Here, Fingal in view of Ito teaches all of the 
 	Regarding claim 19, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the plurality of layers comprise only the first layer and the second layer (see rejection of claim 1, note that the plurality of layers has been defined as the top layer 2 and the core layer 3). 
 	Regarding claims 16 and 20, Escaffre in view of Ito and Ishikura teaches the printer according to claim 1, wherein the thickness of the wiper is in a range of 0.2 to 0.7 mm (Ito, [0040]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-16, 19 and 20 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853